UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1309



MONA MOHAMMED ABDU,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-899-263)


Submitted:   December 10, 2007          Decided:    December 27, 2007


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Israel W. Gobena, GOBENA & DE WALT, Saint Paul, Minnesota, for
Petitioner. Peter D. Keisler, Assistant Attorney General, Shelley
R. Goad, Senior Litigation Counsel, Dalin R. Holyoak, OFFICE OF
IMMIGRATION LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Mona Mohammed Abdu, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying as untimely and numerically barred her

motion to reopen immigration proceedings.     We have reviewed the

record and the Board’s order and find that the Board did not abuse

its discretion in denying the motion to reopen.       See Barry v.

Gonzales, 445 F.3d 741, 744 (4th Cir. 2006).       Further, we lack

jurisdiction to review the Board’s refusal to invoke its sua sponte

authority to reopen proceedings.    See Zhao Quon Chen v. Gonzales,

492 F.3d 153, 155 (2d Cir. 2007).   Accordingly, we deny in part and

dismiss in part the petition for review.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                            PETITION DENIED IN PART
                                              AND DISMISSED IN PART




                              - 2 -